Title: American Philosophical Society to Thomas Jefferson, 20 January 1815
From: American Philosophical Society,Patterson, Robert Maskell
To: Jefferson, Thomas


           Sir,
Hall of the
Am. Ph. Soc., January
20., 1815.
          The
American Philosophical Society,
after having, at Several periods, withstood your Solicitations to be withdrawn
from their presidency, have at length, with great reluctance, felt themselves
obliged to yield to the decided resignation
expressed in
your letter of the 23d.
of november last, and have, accordingly, elected doctor
Caspar Wistar to that
office.
          The important connection
which has Subsisted, between yourself and the
Society, for eighteen years,
being thus dissolved, the
Society avail themselves of the
opportunity
of expressing to you
their warmest thanks for the very valuable Services which you have rendered
them, and of Soliciting the continuance of the friendly attentions which you
have always shown to their interests.
          The
Society add the expressions of
their attachment and respect, and their Sincerest wishes for your
happiness.
          Communicated, by order of
the
Society.
          
            
              R. M.
Patterson.
            
            
              Secretary.
            
          
        